department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division release number release date bate date il code legend org organization name org address certified mail dear xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court august 20xx this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose we determined that your activities fail to accomplish one or more of the exempt purposes specified in sec_501 yet your activities confer a substantial private benefit upon your officers therefore you do not operate exclusively for exempt purposes based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter i revenue code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day contact the clerk of the appropriate after the date this determination was mailed to you court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you or you can contact the taxpayer can call and ask for taxpayer_advocate assistance advocate from the site where the tax exempt status was determined by calling internal_revenue_service taxpayer faxing advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter or writing to - _ sincerely marsha a ramirez director eo examinations form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 org legend org organization name president president secretary companies co-1 ce gil co-12 co-2 3rd xx date xyz state vice-president vice-president co-3 qu co-4 6h co-5 7a co-7 co-6 5th gth gt co-8 ile hao city city secretary co-10 co-9 12th co- issue whether org continues to qualify for exemption under internal_revenue_code sec_501 facts org org is a xyz non-profit corporation operating a bingo hall in city under the name co-1 in addition to traditional paper bingo the hall offers electronic video bingo pull tabs and incidental bingo gear for sale daubers and hats currently org has four employees and three officers who work in the bingo hall president lives in city xyz but visits city in the summer to help secretary formerly secretary lives in city xyz but drives to city to assist when needed vice-president incorrectly listed as a member on the 20xx form_990 all three officers and regular employees are compensated for their work in the bingo hall lives in city in the year under examination calendar_year 20xx org had approximately employees in numerous bingo halls throughout the state of xyz city city city city city city city and two sites in city over the years org has donated money to various charitable organizations had holiday food and toy drives opened the bingo hall to children for cookies and hot chocolate after a winter parade had a bake sale and a quilt giveaway to raise funds for a high school student traveling overseas and given turkeys to bingo players application_for exemption and determination file on april 19xx org submitted a form_1023 application_for recognition of exemption to the internal_revenue_service stating that the primary function of the org is fund-raising for the benefit of other non-profit organizations at present our main activity is the operation of a public bingo parlor currently of the corporation’s efforts go toward the operation of the bingo parlor the bingo parlor is open days a week and is operated by the employees of the corporation funds have been used to sponsor the following activities chamber of commerce boom town days ping pong ball drop bowling participants in fund-raiser for muscular dystrophy co-2 tournament team members of co-3 all-state marching bank from city and co-4 co-5 form 886-a crev page -1- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items year period ended 20x x12 form_886 a i name of taxpayet org it in connection with program and a turkey give-away with a local supermarket in addition to fund-raising org operated a fall food drive for other non-profit organizations a toy drive proposed future activities include raising funds for co-6 sponsoring fund-raisers for the local soup kitchen and making annual contributions to charitable organizations is our plan to distribute our proceeds annually to other non-profit organizations our financial support is the income from the operation of the bingo parlor in response to the internal revenue service’s request for further information and clarification in a phone conversation on october 19xx president and secretary then secretary wrote to the irs in a letter of the same date among other statements we anticipate giving between and of our gross_receipts for this year and the comings sic years to similar charitable organizations i did not understand until our conversation that pull tab income and bingo income should be kept seperate sic we estimated of our gross_income was from pull tabs we will keep pull tab income from this day on seperate sic from bingo income i understand that we will be taxed on the pull tab income on february 19xx the internal_revenue_service sent org letter stating that org was exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 c the organization was told to let the irs know if there was a change in support purpose character or method of operation although org stated in its application_for exemption that it was going to operate a bingo parlor singular it did not inform the irs when it expanded its operations to nine bingo parlors org bylaws and directors’ minutes org was organized as a public benefit non-profit corporation under the xyz nonprofit corporation act on june 19xx the corporation shall have no members org’s form_990 for as members the 20xx form_990 lists vice-president sec_1 of org’s bylaws states 20xx lists vice-president and as member the 20xx form_990 lists vice-president as member section of org’s bylaws states the fiscal_year of the corporation shall be the calendar_year beginning on june and ending on may of the following year org has maintained its books and filed its tax returns based on calendar years january through december on january 20xx org’s bylaws were amended at section to state the corporation shall distribute funds from net profits from each and every operation to local non-profit tax exempt_organizations jocated in the county in which each operation 1s located by way of example all revenues page -2- form 886-acrev department of the treasury - internal_revenue_service --------------_------_-- een 886a name of taxpayer explanation of items year period ended department of the teenie internal_revenue_service 20xx12 org generated in city by the city operation will be distributed to non-profit tax-exempt organizations located in city and all revenues generated in city by the city operation will be distributed to non-profit tax- exempt_organizations located in city minutes of the january 20xx board_of directors’ meeting reflect that vice-president was elected as org’s vice-president filing of internal_revenue_service returns org has filed required form sec_999 return of organization exempt from income_tax for calendar years ending december forms employer’s annual federal unemployment futa_tax return form sec_941 employer’s quarterly federal tax_return and forms w2-g certain gambling winnings when single bingo prizes of at least dollar_figure or pull tab prizes of at least dollar_figure were awarded no forms annual return of withheld federal_income_tax have been filed as no regular gambling withholding was required as there have been no prizes greater than dollar_figure org has never filed a form 990-t exempt_organization business income_tax return after the week of september 20xx during which the irs examiner explained excise_taxes org began filing forms 1-c occupational tax and registration return for wagering and forms monthly tax_return for wagers org activities as noted above org’s application_for exemption stated that its main activity was raising funds for other charitable organizations by running a bingo hall org gaming activities from 19xx until the beginning of 20xx org ran traditional paper bingo_games and sold pull tabs traditional bingo players purchase bingo cards containing numbers which are to be matched in various patterns against numbers on balls drawn randomly from an air hopper the numbers are called mark the called numbers on their card players call bingo when they match the same pattern on their players in card first bingo wins the game’s prize in 20xx org continued the above activities but also introduced video bingo which utilizes electronic bingo_game hardware and software video bingo differs from traditional bingo in several respects there is not a winner for every game players do not compete against other players no skill is involved the cards are computer generated by the machine after the numbers have been entered thus creating the opportunity for result manipulation there is no way for the player to observe the selection of his card 20xx when a org continued to offer pull tabs traditional paper bingo and video bingo until xyz district_court determined that video bingo was illegal in the state of xyz page -3- form 886-acrev department of the treasury - internal_revenue_service he a year period ended department of the treasury - internal_revenue_service oon 886a explanation of items name of taxpayer 20x x12 org 20xx from january 20xx until july 20xx org offered only traditional bingo and pull-tabs video bingo was made legal in the state of xyz and org resumed offering video bingo_games however org is not currently providing video bingo to its patrons in org charitable activities in charitable donations this amount is less than of org’s on its 20xx form_990 org shows dollar_figure reported receipts of dollar_figure org had no written verification from any irc dollar_figure c organization confirming the donations org in donations for 20xx but could not tie this amount provided a spreadsheet showing a total of dollar_figure to its records and could not explain why this amount was not on its form_990 which was filed using the cash accounting_method cancelled checks for dollar_figure were offered as substantiation but some of the payees were not verified c organizations other payees such as co-7 and co-8 did not and similar organizations such as substantiate charitable use of the funds checks to the are not charitable donations such organizations irc dollar_figure c through may be tax exempt but funding them is not a charitable donation copies of forms show no financial donations made in 20xx gross_receipts of dollar_figure and dollar_figure contributed in 20xx gross_receipts of dollar_figure during the initial interview conducted on september 20xx secretary stated that in previous years org had holiday food drives letting customers who donated canned food play a free card of bingo however in 20xx and 20xx there was no such activity in a letter to the irs dated november 20xx secretary went on to state ido not believe we had a can sic food drive in 20xx we donated cash instead 20xx was the year after the xyz supreme court ruling and it was difficult to keep the bingo hall operational and 20xx we started back on our feet and then vice-president got sick but we still provide our bingo hall every year around the of december to co-9 they have a winter parade and we open our doors for the young children to enter and have cookies hot chocolate this year the date is december 20xx we are also giving of our org bingo_game the letter h proceeds and purchasing toys for children for co-9 vice-president says we also purchased turkeys in 20xxx and gave to our bingo players vice-president got very ill and we did not do much of any giving that year presently we have donated to the soup kitchen and senior citizens toy drive for co-9 and had a bake sale and quilt giveaway for an individual high school student to travel to a different country in 20xx org contract with related_party on january 20xx president president org licensee signed a software license and hardware lease agreement with co-10 licensor whereas licensor is the owner and developer of a video bingo software product known as video bingo which along with the hardware the system licensor agrees to license and lease to licensee in accordance with the terms and conditions provided herein page -4- form 886-acrev department of the treasury - internal_revenue_service ee ------_-_-_----_--- oem 886a name of taxpayer explanation of items year period ended 20xx12 department of the treasury - internal_revenue_service org cents per card played per day licensee agrees to pay licensor a licensing fee and lease fee the use fee for_the_use_of the system this use fee shall be this signed agreement never defined the cost of the licensing fee secretary stated that there were no written amendments to this contract with co-10 but in fact per card was not paid to co-10 rather co-10 received of all gross_receipts received for video bingo_games sold by org co-10 is owned by co-11 and by co-12 co-11 is owned by owner-co-11 an individual not related to org co-12 is owned each by president secretary and vice-president officers cents of org org records although secretary assured the irs that pull-tab income would be kept separate from bingo income in her letter of october 19xx to the determinations agent in fact pull-tab income was not tracked separately in her letter to the irs of november 20xx secretary estimates that pull tab receipts were of org’s annual gross_income and she provided the following pull-tab receipts year gross_income xx xx xx xx xx xx xx xx xx xx it should be noted that although secretary indicates the amounts are gross_income for the above years the amounts are in fact net of prizes paid to bingo and pull-tab winners on all forms filed by org the line l gross_receipts is incorrect the number is gross_receipts less prizes paid out or net receipts org’s records are such that actual gross_receipts could not be reconstructed for 20xx gross_receipts of dollar_figure are reported on the form_990 this is dollar_figure of program service revenue bingo and pull tab receipts and dollar_figure of interest the 20xx form_990 also shows dollar_figure of professional fundraising fees on line of part il statement of functional expenses on schedule a part ii compensation of the five highest paid independent contractors for professional services co-10 is shown as having been paid dollar_figure for ‘fundraising’ as secretary affirmed and records indicate co-10 was in fact paid of page -5- form 886-arev department of the treasury - internal_revenue_service ------ form 886a name of taxpayet org department of the treasury - internal_revenue_service explanation of items year period ended 20x video bingo gaming receipts this indicates that gross_receipts for video bingo were dollar_figure times the co- fee of dollar_figure this leaves dollar_figure dollar_figure less dollar_figure of net receipts for regular bingo_games pull tabs and miscellaneous sales of daubers and bingo gear these numbers fail to reconcile with what is shown in the books and secretary’s november 20xx statement showing 20xx pull tab income of over dollar_figure xyz law on the state of xyz permits bingo and pull-tab games to be operated only by public benefit non-profit exempt_organizations whose licenses must be annually renewed state law subsequent xyz legislative action permitted video bingo beginning closing conference 20xx the xyz district_court determined that video bingo was not permitted under xyz an examination closing conference was held at the irs office in city xyz on march 20xx ms secretary secretary of org irs manager of eo group attendance at that time secretary said she was in disagreement with some of the facts presented in the 886-a and she needed to review the situation subsequently secretary said the eo would agree to _and revenue_agent group 20xx were in revocation law sec_501 of the internal_revenue_code irc provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private sec_1_501_c_3_-1 a of the income_tax regulations t r provides that an organization must be shareholder or individual both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1 c - c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt sec_1_501_c_3_-1c gi of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is not organized or operated for the benefit of private necessary for an organization to establish that it interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1 c - d of the regulations provides that the term charitable is used in irc section sec_1_501_c_3_-1 of the regulations states that an organization may be exempt under sec_501 even though it operates a trade_or_business as a substantial part of its activities if the operation in furtherance of the organization's exempt purposes and if the organization is of such trade_or_business is is engaged primarily in activities which its generally accepted legal sense c in purpose is department of the treasury - internal_revenue_service page -6- form 886-acrev accumsan sa asa aac internal_revenue_service department of the treasury - explanation of items 20x12 year period ended form 886a name of taxpayer org certain bingo_games not organized or operated for the primary purpose of carrying onan unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the facts and circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt purposes sec_513 provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_513 provides that the term unrelated_trade_or_business does not include the conduct of sec_513 defines bingo_games as any game of bingo of a type in which usually the wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in such game the conducting of which is not an activity ordinarily carried out on a commercial basis and the conducting of which does not violate any state or local law sec_1_513-1 of the income_tax regulations provides for exceptions to sec_513 of the code including any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-5 of the regulations provides that under sec_513 of the code and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting bingo_games as defined in paragraph d of this section sec_1_513-5 of the regulations provides that paragraph a of this section shall not apply with respect to any bingo_game conducted in violation of state or local law sec_1_513-5 defines a bingo_game as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term bingo_game means any game of bingo of the type described above in which wages are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wages in that game the term bingo_game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph sec_53_4942_b_-1 defines engage primarily as at least per cent the group of individuals that may properly receive assistance from a charitable_organization is called a charitable_class whole rather than a pre-selected group of people is benefited a charitable_class must be sufficiently large or indefinite that the community as a form 886-a rev page -7- department of the treasury - internal_revenue_service i ------ oo 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 org revrul_64_182 1964_1_cb_186 part describes an organization that derived its income principally large commercial office building that it owned maintained and operated from the rental of space in a the revenue_ruling holds that the organization meets the primary purpose test of sec_1_501_c_3_-1 of the regulations because its charitable_contributions are commensurate in scope with its financial resources and are in furtherance of its exempt_function thus an organization whose principal activity is operating tax exempt bingo_games may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources revrul_80_287 1980_2_cb_185 the organization operated a nonprofit lawyer referral service that arranged for any member of the public to visit a lawyer whose name is on an approved list maintained by the organization for a nominal fee after the initial appointment any additional services performed by the attorney are governed by a normal lawyer- client contractual relationship with which the organization has no connection although the organization provided some public benefit a substantial purpose was promoting the legal profession therefore it was not exempt under sec_501 in make a joyful noise inc vs commissioner t c memo 56_tcm_1003 cch dec big_number m it was ruled that an organization that conducted bingo_games to support a camp for disadvantaged children and elderly citizens was not exempt under sec_501 of the code because evidence showed that the organization had not made any progress toward the achievement of its charitable goals and the organization was engaged in the conduct of bingo_games 505_f2d_1068 ustc p9816 holds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is t c cch dec big_number in 28_tc_1128 cch dee big_number the court denied exemption under sec_501 of the code to an organization that made most of its money from bingo receipts and turned over a small percentage of those receipts to charity 326_us_279 66s ct 90_led_67 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes in 500_f2d_1133 ct_cl substantial activities was determined to be at least to of an organization’s activities government’s position org is not being operated exclusively for charitable purposes and its net_earnings are benefiting its corporate officers sec_501 provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual a question of fact see also christian stewardship assistance inc v commissioner page -8- form 886-arev department of the treasury - internal_revenue_service rn department of the teemary internal_revenue_service explanation of items name of taxpayer 20xx12 year period ended on 886a org org operations t r sec_1_501_c_3_-1 q provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 it further provides that an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose bingo is not a charitable activity bingo itself does not accomplish one or more of the exempt purposes specified in sec_501 bingo income may provide funds for charitable activities but fundraising is not a charitable activity as it does not accomplish one or more the exempt purposes specified in sec_501 the total gaming winnings paid to bingo and pull tab players is not known but none of whatever this amount is can be attributed to charitable activities as bingo in itself is not a charitable activity majority of activities were taxable sec_1_501_c_3_-1 of the regulations states that an organization may be exempt under sec_501 even though it operates a trade_or_business as a substantial part of its activities if the operation in furtherance of the organization's exempt purposes and if the organization is of such trade_or_business is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the facts and circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 video bingo pull tabs and bingo gear sales are not exempt from tax under sec_513 because they do not meet the description of tax exempt bingo at section dollar_figure d of the regulations traditional paper bingo with numbers being called and winners shouting bingo is specifically exempt from tax under sec_513 and regulations sec_1_513-5 that define what non taxable bingo is in a winner every game this is not true in video bingo there is no skill aspect to traditional bingo there is video bingo the player is not required to mark his card or call bingo traditional bingo requires a certain degree of attentiveness and skill listening to the called numbers marking the card and shouting in video bingo the player wins if the purchased video printout’s numbers match the preselected bingo numbers in a winning pattern the majority of org’s receipts in 20xx were from video bingo and pull-tabs both taxable activities therefore it appears that org was operated for the primary purpose of carrying on an unrelated_trade_or_business donations to charity not commensurate to receipts rev_rul 1964_1_cb_186 determined that an organization whose principal activity is operating tax exempt bingo_games may nevertheless qualify for exemption provided it uses the proceeds of that page -9- form 886-arev department of the treasury - internal_revenue_service rrr naeem department of the treasury - internal_revenue_service oo 886a name of taxpayer explanation of items year period ended 20k x12 org business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources however charitable donations of less than of known revenues is not commensurate with org’s financial resources especially when over of org’s revenue went to its officers charitable activities giving holiday turkeys to bingo players is not a charitable activity as bingo players in general are not members of a charitable_class giving money to a social welfare or fraternal_organization such as the donation such organizations sec_501 through may be tax exempt but funding them is not a charitable donation opening the bingo hall once or twice a year for events is not in itself a charitable activity the events’ c purposes must be substantiated a canned food drive for a local soup kitchen could be considered a charitable activity if the soup kitchen is shown to be a 501_c_3_organization is not a charitable private benefit t r sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more is necessary for an exempt purposes unless it serves a public rather than a private interest accordingly it is not organized or operated for the benefit of private interests such as organization to establish that it designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests in the year under examination 20xx over half the organization’s expenses were paid to a limited_liability corporation co-10 owned by another limited_liability corporation co-12 owned by org’s officers via these multiple entities org’s president president vice-president vice-president and secretary secretary received approximately dollar_figure or dollar_figure each in addition each received directly from org dollar_figure in compensation and dollar_figure to dollar_figure in contributions to employee benefit plans for a total benefit derived from org of at least dollar_figure each this dollar_figure dollar_figure x org officers in personal benefits is considerably more than the unsubstantiated dollar_figure in charitable_contributions reported by org during the year even if the dollar_figure amount is correct it represents less than of the net receipts taken in by org during the year whereas the personal benefits amount is over of net receipts taxpayer’s position a fee but org agrees to revocation of its tax exempt status org believes that it did not pay co-1 as of january 20xx org will file forms for 20xx 20xx 20xx and 20xx in june 20xx page -10- form 886-a crev department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org year period ended 20xx12 conclusion org does not engage primarily or even substantially in activities which accomplish one or more of the exempt purposes specified in sec_501 org provides an insubstantial public benefit as less than of its receipts are donated to charitable causes and less than of its activities promote charitable causes however a substantial purpose was providing fees to the officers’ limited_liability corporation of its receipts and providing bingo and pull tab games to the public over of its activities based on org’s activities and percentage of charitable_contributions org does not meet the requirements for exemption under sec_501 and its exempt status is being revoked effective the first day of the year under examination january 20xx alternative issues in the alternative if the organization qualifies for continued exemption under sec_501 whether the income from the sale of pull-tabs video bingo_games and miscellaneous bingo gear such as daubers and hats should be taxed as unrelated_business_income under jrc whether penalties apply to the late filing of forms 990-t exempt_organization business income_tax return facts org org has unrelated_business_taxable_income and should be filing forms 990-t exempt_organization business income_tax return org has never filed a form 990-t in response to the internal revenue service’s determination’s request for further information and clarification in a phone conversation on october 19xx president and secretary then secretary wrote to the irs in a i did not understand until our conversation that pull tab income and bingo income should be kept seperate sic we estimated of our gross_income was from pull tabs we will keep pull tab income from this day on seperate sic from bingo income understand that we will be taxed on the pull tab income letter of the same date among other statements law sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt purposes sec_513 provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation page -11- form 886-a rev department of the treasury - internal_revenue_service ‘sires seah sr aie errr oon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 org sec_513 provides that the term unrelated_trade_or_business does not include the conduct of certain bingo_games sec_513 defines bingo_games as any game of bingo of a type in which usually the wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in such game the conducting of which is not an activity ordinarily carried out on a commercial basis and the conducting of which does not violate any state or local law sec_1_513-1 of the income_tax regulations provides for exceptions to sec_513 of the code including any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-5 of the regulations provides that under sec_513 of the code and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting bingo_games as defined in paragraph d of this section sec_1_513-5 of the regulations provides that paragraph a of this section shall not apply with respect to any bingo_game conducted in violation of state or local law sec_1_513-5 of the regulations defines a bingo_game as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term bingo_game means any game of bingo of the type described above in which wages are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wages in that game the term bingo_game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph sec_6651 a imposes a penalty for failure_to_file a tax_return by the date prescribed unless it is shown that the failure is due to reasonable_cause the failure_to_file_penalty i sec_5 of the tax due per month or fraction thereof with a maximum penalty of sec_6662 imposes a negligence_penalty on the underpayment_of_tax if such underpayment is due to negligence or disregard of rules or regulations government’s position the sale of pull tabs video bingo_games and bingo gear is not exempt from unrelated_business_taxable_income and is subject_to tax traditional paper bingo with numbers being called and winners shouting bingo is specifically exempt from tax under sec_513 and the related regulations that define what non taxable bingo is in traditional a winner every game this is not true in video bingo there is no skill aspect to video bingo there is bingo the player is not required to mark his card or call bingo traditional bingo requires a certain degree of attentiveness and skill listening to the called numbers marking the card and shouting bingo in video bingo the player wins if the purchased video printout’s numbers match the preselected numbers in a winning pattern form 886-acrev page -12- department of the treasury - internal_revenue_service ee ------ oom 886a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service x12 org pull tabs bingo gear and video bingo do not meet the description of tax exempt bingo at sec_1 d of the regulations secretary has calculated pull tab sales for all years 19xx through 20xx video bingo sales amounts can be calculated by doubling the of gross_receipts paid to the video bingo hardware software providers as evidenced by its letter to the irs of october 19xx org was aware that pull tab income was taxable therefore the organization has no reasonable_cause for not filing forms 990-t within the time prescribed by law and is subject_to the failure_to_file_penalty under sec_665 and sec_6601 a penalty of is added to the tax for each month or part of a month for which the form 990-t is late the penalty will not exceed a total of per cent knowing that pull tab income was taxable the corporation did not make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of an income_tax return therefore org is subject_to the negligence_penalty of sec_6662 adding to the tax due an amount equal to percent of the underpayment_of_tax taxpayer’s position org forgot it was supposed to pay tax on pull tabs and did not realize that video bingo was taxable conclusion org must file forms 990-t reporting pull tab video bingo and bingo gear sales as income org should be assessed the failure_to_file_penalty and any underpayment is subject_to the negligence_penalty form 886-arev page -13- department of the treasury - internal_revenue_service fee ne sree a rare nternal revenue service date org address department of the treasury internal_revenue_service exempt_organization sec_1244 speer blvd suite denver colorado taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f f we do not hear from you within days from the date of this letter we will process your case based on the -ecommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo exams enclosures publication publication report of examination letter rev catalog number 34809f
